Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand et al. (US 9,730,297 B2, hereinafter “Brand”).

Regarding claim 1, Brand discloses a control device for dimming a LED light source, the control device comprising a LED control circuit for dimming the LED light source, wherein the LED control 5circuit is powered independently to the LED light source (col. 4, ln. 19-40, background of the invention).   

Regarding claim 2, Brand discloses a control device according to claim 1, further comprising a power source electrically connected to the LED control circuit, wherein the LED control circuit is powered exclusively by the power source (col. 6, ln. 7). 

Regarding claim 3, Brand discloses a control device according to 2, wherein the power source comprises a photovoltaic cell (col. 1, ln. 19). 

Regarding claim 4, Brand discloses a control device according to any one of the preceding claims, wherein the LED 15control circuit has a maximum load of 128 W (col. 7, ln. 6, note: design choice for the threshold of the max. load).

Regarding claim 5, Brand discloses a control device according to any one claims 2 to 4, wherein the power source provides a current in the range 20-25mAh (col. 8, ln. 6-8, note: design choice for the range of current). 
20
Regarding claim 6, Brand discloses a control device according to any one of claims 2 to 5, wherein the power source further comprises a rechargeable battery and/or a photovoltaic cell (col. 1, ln. 19).

Regarding claim 7, Brand discloses a control device according to any one of the preceding claims, further comprising a network communications board for remotely controlling one or more LED light 25sources (col. 4, ln. 19-25). 

Regarding claim 8, Brand discloses a control device according to any one of the preceding claims, wherein the network communications board has DALI compatibility (col. 3, ln. 40). 
30
Regarding claim 9, Brand discloses a control device according to any one of the preceding claims, wherein the network communications board comprises the LED control circuit (col. 2, ln 47). 

Regarding claim 10, Brand discloses a control device according to any of claims 7 to 8, wherein the network communications and LED control circuits are on separate boards (col. 2, ln. 52-56). 

Regarding claim 11, Brand discloses a control device according to claim 10, when dependent on claims 2 to 9, wherein the power source is located between the network communications and LED control circuit boards (col. 6, ln. 7-8). 
5
Regarding claim 12, Brand discloses a dimmable light-emitting lamp, comprising a control device according to any one of the preceding claims (col. 6, ln. 6-8).  



Regarding claim 14, Brand discloses a dimmable light-emitting luminaire, comprising a control device according to any one of the preceding claims (col. 5, ln 24). 
15
Regarding claim 15, Brand discloses a dimmable light-emitting lamp, comprising: a LED light source (col. 4, ln. 19-40, background of the invention); a control device (col. 2, ln. 52-56); and a housing for housing said control device (col. 6, ln. 9-16); wherein said housing has a diameter of less than 26 mm (note: size of housing is a design choice).

Regarding claim 16, Brand discloses a universal dimmer comprising a control device according to claim 1 to 11 (col. 2, ln. 52-56). 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
8/28/2021